DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims  3, 11 and 15 are objected to because of the following informalities:
Claim 3, line 2 states “…and the other of the at least two volumes…” but should be amended to state – and another of the at least two volumes—
Claim 11, lines 6-7 state “…in response to selectively coupling and/or decoupling step…” but should be amended to state –in response to the selectively coupling or decoupling step—
Claim 15, line 2 states “…and the other of the at least two air spring volumes…” but should be amended to state – and another of the at least two air spring volumes—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 claims the limitation “raising and/or lowering at least one vehicle wheel”. Under 35 U.S.C. 112(b), the metes and bounds of A alone, B alone, AND A and B together must be understood by a person of ordinary skill in the art when read in light of the specification. While raising at least one vehicle wheel (A alone), and lowering at least one vehicle wheel (B alone) separately are definite, raising while lowering at least one vehicle wheel (A and B together), is not definite. The examiner suggests amending the claim to avoid the use of the and/or limitation by rewording the claim to state –raising or lowering at least one vehicle wheel—
Claim 8, lines 1-2 claim the limitation “at least one of a sharp drop and/or a steep incline”. Under 35 U.S.C. 112(b), the metes and bounds of A alone, B alone, AND A and B together must be understood by a person of ordinary skill in the art when read in light of the specification. While a sharp drop (A alone), and a steep incline (B alone) separately are definite, a sharp drop and a steep incline at the same time (A and B together), is not definite. The examiner suggests amending the claim to avoid the use of the and/or limitation by rewording the claim to state –at least one of a sharp drop or a steep incline—
Claim 11, line 4 claims the limitation “coupling and/or decoupling at least two air spring volumes”. Under 35 U.S.C. 112(b), the metes and bounds of A alone, B alone, AND A and B together must be understood by a person of ordinary skill in the art when read in light of the specification. While coupling at least two air spring volumes, (A alone), and decoupling at least two air spring volumes (B alone) separately are definite, coupling while decoupling at least two air spring volumes (A and B together), is not definite.  The examiner suggests amending the claim and all dependent claims to avoid the use of the and/or limitation by rewording the claim to state –coupling or decoupling at least two air spring volumes—
Claim 10, lines 1-2 claim the limitation “at least one of a departure angle and/or an approach angle”. Under 35 U.S.C. 112(b), the metes and bounds of A alone, B alone, AND A and B together must be understood by a person of ordinary skill in the art when read in light of the specification. While a departure angle (A alone), and an approach angle (B alone) separately are definite, a departure and approach angle at the same time (A and B together), is not definite. The examiner suggests amending the claim and all dependent claims to avoid the use of the and/or limitation by rewording the claim to state –at least one of a departure angle or an approach angle—
Claim 11, line 6 claims the limitation “raising and/or lowering at least one vehicle wheel”. Under 35 U.S.C. 112(b), the metes and bounds of A alone, B alone, AND A and B together must be understood by a person of ordinary skill in the art when read in light of the specification. While raising at least one vehicle wheel (A alone), and lowering at least one vehicle wheel (B alone) separately are definite, raising while lowering at least one vehicle wheel (A and B together), is not definite. The examiner suggests amending the claim and all dependent claims to avoid the use of the and/or limitation by rewording the claim to state –raising or lowering at least one vehicle wheel—
Claim 19, lines 1-2 claim the limitation “at least one of a sharp drop and/or a steep incline”. Under 35 U.S.C. 112(b), the metes and bounds of A alone, B alone, AND A and B together must be understood by a person of ordinary skill in the art when read in light of the specification. While a sharp drop (A alone), and a steep incline (B alone) separately are definite, a sharp drop and a steep incline at the same time (A and B together), is not definite. The examiner suggests amending the claim to avoid the use of the and/or limitation by rewording the claim to state –at least one of a sharp drop or a steep incline—
Claim 20, line 2 claims the limitation “a departure angle and/or an approach angle”. Under 35 U.S.C. 112(b), the metes and bounds of A alone, B alone, AND A and B together must be understood by a person of ordinary skill in the art when read in light of the specification. While a departure angle (A alone), and an approach angle (B alone) separately are definite, a departure and approach angle at the same time (A and B together), is not definite. The examiner suggests amending the claim and all dependent claims to avoid the use of the and/or limitation by rewording the claim to state –a departure angle or an approach angle—

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 10-15, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wager (US 20190359025) with priority from provisional application No. 62,454,422 filed on 02/03/2017.
Regarding Claim 1, Wager discloses a vehicle air spring suspension system comprising: multiple air springs (20, 22, 30, 32), each air spring having at least one volume (see 20a, 20b, 22a, 22b, 30a, 30b,  32a, 32b and/or 20, 22, 30, 32); a valve (12) fluidly arranged between (see fig. 1, fluid lines 23) at least two volumes of the at least one volume of the air springs, the valve movable (Paragraph [0014], lines 17-28) between open and closed positions in response to an input, the at least two volumes fluidly coupled with the valve in the open position, and the at least two volumes fluidly decoupled with the valve in the closed position; at least one vehicle sensor (Par [0012]; see also Par [0042], lines 7-13) configured to detect a vehicle attitude condition (Par [0012]); a controller (16) in communication (see fig. 1) with the valve and the at least one vehicle sensor, the controller configured (Par [0014], lines 17-28) to provide the input and selectively adjust the air springs to change the vehicle attitude by raising or lowering (Par [0011], lines 10-17) at least one vehicle wheel relative to a vehicle chassis in response to the input. (Paragraphs [0010]-[0070], Figures 1-12)

Regarding Claim 2, Wager discloses the system, wherein the at least two volumes (see, for example, 20a, 20b) are provided in one of the air springs. (Paragraphs [0010]-[0070], Figures 1-12)

Regarding Claim 3, Wager discloses the system, wherein one (provided by air spring 20) of the at least two volumes is provided by one of the air springs (see, for example, 20, 22), and the other (provided by air spring 22) of the at least two volumes is provided by another of the air springs. (Paragraphs [0010]-[0070], Figures 1-12)

Regarding Claim 4, Wager discloses the system, wherein the air springs are provided by a pair of front air springs (20, 22) and a pair of rear air springs (30, 32). (Paragraphs [0010]-[0070], Figures 1-12)

Regarding Claim 6, Wager discloses the system, wherein the vehicle attitude condition (Par [0012]) is at least one of a vehicle attitude (operating condition of the vehicle and/or condition of the surrounding terrain), anticipated vehicle attitude, and/or a change in rate of the vehicle attitude, wherein the controller provides the input (Par [0014], lines 17-28) when the vehicle attitude condition meets a predetermined threshold (see, for example, fig. 10, step 402-416). (Paragraphs [0010]-[0070], Figures 1-12)

Regarding Claim 7, Wager discloses the system, wherein the predetermined threshold (see, for example, fig. 10, step 402) is at least one of a vehicle speed threshold and/or vehicle attitude threshold (fig. 10, step 402). (Paragraphs [0010]-[0070], Figures 1-12)

Regarding Claim 10, Wager discloses the system, wherein the vehicle attitude condition (Par [0012]) is at least one of a departure angle or an approach angle (see fig. 10, step 400; see also Par [0057, lines 1-6]; the angle of the frame and thus the approach angle of the slope). (Paragraphs [0010]-[0070], Figures 1-12)

Regarding Claim 11, Wager discloses a method of controlling a vehicle air spring suspension system (see fig. 1) comprising: detecting (see, for example fig. 10, step 400) a vehicle attitude condition (Par [0012]); determining if the vehicle attitude condition meets a predetermined threshold (see 402); and selectively coupling or decoupling (Paragraph [0014], lines 17-28) at least two air spring volumes (see 20a, 20b, 22a, 22b, 30a, 30b,  32a, 32b and/or 20, 22, 30, 32) at the predetermined threshold; and raising and/or lowering (Par [0011], lines 10-17); see also fig. 10) at least one wheel relative to a vehicle chassis in response to the selectively coupling and/or decoupling step. (Paragraphs [0010]-[0070], Figures 1-12)

Regarding Claim 12, Wager discloses the method, comprising multiple air springs (20, 22, 30, 32), each air spring having at least one of the two air spring volumes (see 20a, 20b, 22a, 22b, 30a, 30b, 32a, 32b and/or 20, 22, 30, 32), wherein the air springs are provided by a pair of front air springs (20, 22) and a pair of rear air springs (30, 32). (Paragraphs [0010]-[0070], Figures 1-12)

Regarding Claim 13, Wager discloses the method, comprising a valve (12) fluidly arranged between (see fig. 1) the at least two air spring volumes (see 20a, 20b, 22a, 22b, 30a, 30b, 32a, 32b and/or 20, 22, 30, 32), the selectively coupling or decoupling step (Paragraph [0014], lines 17-28) moves the valve between open and closed positions, the at least two air spring volumes fluidly coupled with the valve in the open position, and the at least two air spring volumes fluidly decoupled with the valve in the closed position. (Paragraphs [0010]-[0070], Figures 1-12)

Regarding Claim 14, Wager discloses the method, wherein the at least two air spring volumes (see, for example, 20a, 20b) are provided in one of the multiple air springs (20). (Paragraphs [0010]-[0070], Figures 1-12)

Regarding Claim 15, Wager discloses the method, wherein one (provided by air spring 20) of the at least two air spring volumes is provided by one of the multiple air springs (see, for example, 20, 22), and another (provided by air spring 22) of the at least two air spring volumes is provided by another of the multiple air springs. (Paragraphs [0010]-[0070], Figures 1-12)

Regarding Claim 17, Wager discloses the method, wherein the vehicle attitude condition (Par [0012]) is at least one of a vehicle attitude (operating condition of the vehicle and/or condition of the surrounding terrain), anticipated vehicle attitude, and/or a change in rate of the vehicle attitude. (Paragraphs [0010]-[0070], Figures 1-12)

Regarding Claim 18, Wager discloses the method, wherein the predetermined threshold (see, for example, fig. 10, step 402) is at least one of a vehicle speed threshold and/or vehicle attitude threshold (fig. 10, step 402). (Paragraphs [0010]-[0070], Figures 1-12)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wager (US 20190359025) in view of Guest et al. (GB 2546806).
Regarding Claims 5 and 16, Wager discloses the system and the method, wherein the controller (16) provides input (Par [0014], lines 17-28) for the raising or lowering step (Par [0011], lines 10-17). (Paragraphs [0010]-[0070], Figures 1-12)
However, Wager does not disclose that the controller provides an input for a hitching condition to lower a rear of a vehicle relative to a front of a vehicle. 
Guest et al. teaches a vehicle air spring suspension system comprising a controller for controlling (Page 2, lines 10-19) a suspension height adjustment mechanism of the vehicle in a hitching condition to control an increase in the height of at least a rear end of the vehicle to a first predetermined vehicle height corresponding to a high tow hitch height; and decrease the height of at least the rear end of the vehicle to a second predetermined vehicle height corresponding to a low tow hitch height. (Pages 1-6, Figures 1-9)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system and method of Wager in view of the teachings of Guest et al. so that the controller provided the input under a hitching condition in the raising or lowering step to lower a rear of a vehicle relative to a front of the vehicle, as by doing so, the user would be able to configure the vehicle to be at an appropriate height for hitching or unhitching a trailer to the vehicle, or for ease of access to a rear loadspace of the vehicle (Guest et al.; Page 2, lines 28-30).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wager (US 20190359025) in view of Sugai et al. (US 20150088378).
Regarding Claims 8 and 19, Wager discloses the system and the method, comprising the vehicle attitude condition (Par [0012]), wherein the vehicle attitude condition is monitored (Par [0012], lines 1-5) by different sensors to determine both the operating condition of the vehicle and the condition of the surrounding terrain, especially for a steep incline attitude condition (Par [0056], lines 5-13; see also fig. 10). (Paragraphs [0010]-[0070], Figures 1-12)
However, Wager does not explicitly disclose that the vehicle attitude condition of a sharp drop or a steep incline is an anticipated vehicle attitude.
Sugai et al. teaches a vehicle suspension system for regulating a vehicle height according to a road surface condition estimated by a road surface condition estimating apparatus (Par [0016], Page 1, lines 13-16, Page 2, lines 1-2; see also fig. 2), wherein the road surface condition estimating apparatus detects and anticipates irregularities, the degree of inclination, and the like of the road surface in a frontward area of the vehicle (Par [0016], Page 1, lines 5-8), in order to achieve a stabilized vehicle attitude (Par [0016], page 2, lines 1-2). (Paragraphs [0016]-[0039], Figures 1-5)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system and method of Wager in view of the teachings of Sugai et al. to include a road surface condition estimating apparatus, so that the vehicle air spring suspension system could anticipate vehicle attitude conditions, such that the vehicle attitude condition was an anticipated vehicle attitude of a steep incline, as by doing so, the vehicle air spring suspension system could regulate the vehicle height according to the steep incline to achieve a stabilized vehicle attitude (Sugai et al.; Par [0016], Page 1, lines 13-16, Page 2, lines 1-2).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wager (US 20190359025) in view of Unger et al. (US 20180037081).
Regarding Claims 9 and 20, Wager discloses the system and the method, comprising the vehicle attitude condition (Par [0012]) wherein the vehicle attitude condition is monitored (Par [0012], lines 1-5) by different sensors to determine both the operating condition of the vehicle and the condition of the surrounding terrain. (Paragraphs [0010]-[0070], Figures 1-12). (Paragraphs [0010]-[0070], Figures 1-12)
However, Wager does not explicitly disclose that the anticipated vehicle condition is a crowned roadway.
Unger et al. teaches a vehicle suspension system for regulating (Par [0117]) a vehicle height according to a vehicle attitude condition, wherein the vehicle attitude condition is a crowned roadway (see fig. 3b). (Paragraphs [0008]-[0126], Figures 1-4)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system and method of Wager in view of the teachings of Unger et al. so that the vehicle attitude condition was a crowned roadway, so that the controller would provide the input for raising or lowering at least one vehicle wheel when the vehicle attitude condition of the crowned roadway was detected such that the outer air springs would be raised to compensate for the inclination of the vehicle (Unger et al.; Par [0029]) to ensure a stable vehicle attitude.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616